Exhibit 10.2

FIRST AMENDMENT TO

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

dated as of

March 27, 2017

among

TITAN ENERGY OPERATING, LLC,

as Borrower,

TITAN ENERGY, LLC,

as Parent,

and

THE LENDERS FROM TIME TO TIME PARTY HERETO,

PRIVILEGED AND CONFIDENTIAL

ATTORNEY WORK PRODUCT

SUBJECT TO JOINT INTEREST PRIVILEGE



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT (this
“First Amendment”), dated as of March 27, 2017, is among TITAN ENERGY OPERATING,
LLC, a limited liability company formed under the laws of the State of Delaware
(the “Borrower”), TITAN ENERGY, LLC, a limited liability company formed under
the laws of the State of Delaware (the “Parent”), each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Loan
Parties”), and each of the Lenders that is a signatory hereto.

Recitals

A. The Borrower, the Parent, Wilmington Trust, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and the Lenders are
parties to that certain Amended and Restated Second Lien Credit Agreement, dated
as of September 1, 2016 (the “Credit Agreement”), pursuant to which the Lenders
have, subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.

B. The Borrower has requested that the Credit Agreement be amended to extend the
period in which it can deliver the financial statements required by
Section 8.01(b) for the fiscal quarter ending December 31, 2016.

C. The parties hereto desire to enter into this First Amendment to amend the
Credit Agreement in certain respects as set forth herein, to be effective as of
the First Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this First Amendment refer to the
Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement shall be amended in the manner provided in this Section 2
effective as of the First Amendment Effective Date.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“First Amendment” means that certain First Amendment to Amended and Restated
Second Lien Credit Agreement, dated as of March 24, 2017, among the Borrower,
the Guarantors and the Lenders party thereto.

 

1



--------------------------------------------------------------------------------

“First Amendment Effective Date” means March 24, 2017.

2.2 Restated Definitions. The definition of “Loan Documents” contained in
Section 1.02 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

“Loan Documents” means this Agreement, the First Amendment, the Notes, if any,
the Security Instruments, the Hedge Facility Intercreditor Agreement, the
Intercreditor Agreement, the Fee Letter and any and all other material
agreements or instruments now or hereafter executed and delivered by any Loan
Party or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to Indebtedness
pursuant to this Agreement) in connection with the Indebtedness, this Agreement
and the transactions contemplated hereby, as such agreements may be amended,
modified, supplemented or restated from time to time.

2.3 Amendments to Section 8.01(b) of the Credit Agreement. Section 8.01(b) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and (i) not later than 100 days after the
end of the fiscal quarter of the Parent ending on December 31, 2016 and (ii) not
later than 55 days after the end of each other fiscal quarter of each fiscal
year of the Parent, its consolidated balance sheet and related statements of
income, partners’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth, in each
case, in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

2.4 Amendments to Section 10.01(d) of the Credit Agreement. Section 10.01(d) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(d) (i) the Parent, the Borrower or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in
Section 8.01(b)(i), Section 8.01(i), Section 8.01(m), Section 8.01(t),
Section 8.02(a), Section 8.17 or in Article IX or (ii) any provision of the
Organizational Documents (including the Parent LLC Agreement and the Borrower
LLC Agreement) is amended, supplemented or otherwise modified in any manner that
is material and adverse to the interests of the Lenders;

 

2



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. The amendments contained in Section 2 hereof
shall be effective on the date the following conditions are fulfilled (such date
being the “First Amendment Effective Date”):

3.1 The Required Lenders shall have received duly executed counterparts of this
First Amendment from the Loan Parties.

3.2 The Required Lenders shall have received all fees, expenses and other
amounts due and payable on or prior to the First Amendment Effective Date,
including all fees and expenses incurred in connection with the preparation,
negotiation, execution and delivery of this First Amendment due and owing to
Latham & Watkins LLP and invoiced prior to the First Amendment Effective Date.

Section 4. Miscellaneous.

4.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment, and this
First Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

4.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this First Amendment,
(b) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, (c) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other Loan
Documents to which it is a party, (d) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby,
(e) represents and warrants to the Lenders that each representation and warranty
of such Loan Party contained in the Credit Agreement and the other Loan
Documents to which it is a party is true and correct in all material respects on
and as of the First Amendment Effective Date (other than (x) representations and
warranties that were made as of a specific date, in which case such
representations and warranties were true and correct in all material respects
when made and (y) representations and warranties that are qualified by
materiality or by reference to Material Adverse Effect, in which case such
representations and warranties (as so qualified) shall continue to be true and
correct in all respects), (f) represents and warrants to the Lenders that the
execution, delivery and performance by such Loan Party of this First Amendment
are within such Loan Party’s corporate, limited partnership or limited liability
company powers (as applicable), have been duly authorized by all necessary
action and that this First Amendment constitutes the valid and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally and (g) represents and
warrants to the Lenders that immediately on and as of the First Amendment
Effective Date, no Default or Event of Default exists.

 

3



--------------------------------------------------------------------------------

4.3 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This First Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This First Amendment and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this First Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this First Amendment.

(b) The words “execution,” “signed” and “signature” shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

4.4 No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

4.5 Governing Law. THIS FIRST AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS FIRST AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

4.6 Payment of Expenses. The Borrower shall pay all reasonable and documented
out-of-pocket expenses incurred by the Required Lenders, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Required Lenders, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, in connection with the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the Required
Lenders as to the rights and duties of the Required Lenders with respect
thereto) of this First Amendment and any amendments, modifications or waivers of
or consents related to the provisions hereof or thereof.

4.7 Severability. Any provision of this First Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

 

4



--------------------------------------------------------------------------------

invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

4.8 Successors and Assigns. The provisions of this First Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

4.9 Release. EACH OF THE LOAN PARTIES, ON ITS OWN BEHALF AND ON BEHALF OF ITS
PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS (EACH OF THE
FOREGOING, COLLECTIVELY, THE “RELEASING PARTIES”), HEREBY ACKNOWLEDGES AND
STIPULATES THAT AS OF THE DATE OF THIS FIRST AMENDMENT, NONE OF THE RELEASING
PARTIES HAS ANY CLAIMS OR CAUSES OF ACTION OF ANY KIND WHATSOEVER AGAINST, OR
ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF
THE INDEBTEDNESS OR ANY LIENS OR SECURITY INTERESTS OF, THE ADMINISTRATIVE
AGENT, THE LENDERS OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS, OR REPRESENTATIVES, OR AGAINST ANY OF THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS OR ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY, THE
“RELEASED PARTIES”). IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE LENDERS
PARTY HERETO TO ENTER INTO THIS FIRST AMENDMENT, EACH OF THE RELEASING PARTIES
HEREBY UNCONDITIONALLY WAIVES AND FULLY AND FOREVER RELEASES, REMISES,
DISCHARGES AND HOLDS HARMLESS THE RELEASED PARTIES FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, DEMANDS AND LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT
OR INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR
UNDISPUTED, KNOWN OR UNKNOWN, WHICH ANY OF THE RELEASING PARTIES HAS OR MAY
ACQUIRE IN THE FUTURE RELATING IN ANY WAY TO ANY EVENT, CIRCUMSTANCE, ACTION OR
FAILURE TO ACT AT ANY TIME ON OR PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE,
SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND
DISCHARGE, AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH
RESPECT THERETO. THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF
THE RELEASED PARTIES BY THE RELEASING PARTIES AND SHALL NOT IN ANY WAY LIMIT ANY
OTHER RELEASE, COVENANT NOT TO SUE OR WAIVER BY THE RELEASING PARTIES IN FAVOR
OF THE RELEASED PARTIES.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:     TITAN ENERGY OPERATING, LLC       By:   /s/ Jeffrey M. Slotterback
      Name:   Jeffrey M. Slotterback       Title:   Chief Financial Officer
PARENT:     TITAN ENERGY OPERATING, LLC       By:   /s/ Jeffrey M. Slotterback  
    Name:   Jeffrey M. Slotterback       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ATLAS RESOURCE PARTNERS HOLDINGS, LLC, a Delaware limited liability company
ATLAS ENERGY COLORADO, LLC, a Colorado limited liability company ATLAS ENERGY
INDIANA, LLC, an Indiana limited liability company ATLAS ENERGY OHIO, LLC, an
Ohio limited liability company ATLAS ENERGY TENNESSEE, LLC, a Pennsylvania
limited liability company ATLAS NOBLE, LLC, a Delaware limited liability company
ATLAS RESOURCES, LLC, a Pennsylvania limited liability company REI-NY, LLC, a
Delaware limited liability company RESOURCE ENERGY, LLC, a Delaware limited
liability company RESOURCE WELL SERVICES, LLC, a Delaware limited liability
company VIKING RESOURCES, LLC, a Pennsylvania limited liability company ARP
BARNETT, LLC, a Delaware limited liability company ARP OKLAHOMA, LLC, an
Oklahoma limited liability company ARP BARNETT PIPELINE, LLC, a Delaware limited
liability company By:   /s/ Jeffrey Slotterback   Jeffrey Slotterback   Chief
Financial Officer



--------------------------------------------------------------------------------

ATLAS BARNETT, LLC, a Texas limited liability company ARP PRODUCTION COMPANY,
LLC, a Delaware limited liability company ARP RANGELY PRODUCTION, LLC, a
Delaware limited liability company ARP MOUNTAINEER PRODUCTION, LLC, a Delaware
limited liability company ATLS PRODUCTION COMPANY, LLC, an Delaware limited
liability company ATLAS PIPELINE TENNESSEE, LLC, a Pennsylvania limited
liability company ARP EAGLE FORD, LLC, a Texas limited liability company ATLAS
ENERGY SECURITIES, LLC, a Delaware limited liability company By:   /s/ Jeffrey
Slotterback   Jeffrey Slotterback   Chief Financial Officer



--------------------------------------------------------------------------------

FS ENERGY & POWER FUND, as a Lender

By: GSO Capital Partners LP, as Sub-Adviser

By:   /s/ Thomas Iannarone Name:   Thomas Iannarone Title:   Authorized
Signatory

FOXFIELDS FUNDING LLC, as a Lender

By: FS Energy & Power Fund, as Sole Member

By: GSP Capital Partners LP, as Sub-Adviser

By:   /s/ Thomas Iannarone Name:   Thomas Iannarone Title:   Authorized
Signatory

WISSAHICKON CREEK LLC, as a Lender

By: FS Investment Corporation II, as Sole Member

By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser

By:   /s/ Thomas Iannarone Name:   Thomas Iannarone Title:   Authorized
Signatory

JUNIATA RIVER LLC, as a Lender

By: FS Investment Corporation II, as Sole Member

By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser

By:   /s/ Thomas Iannarone Name:   Thomas Iannarone Title:   Authorized
Signatory



--------------------------------------------------------------------------------

JEFFERSON SQUARE FUNDING LLC, as a Lender

By: FS Investment Corporation III, as Sole Member

By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser

By:   /s/ Thomas Iannarone Name:   Thomas Iannarone Title:   Authorized
Signatory



--------------------------------------------------------------------------------

MTP ENERGY OPPORTUNITIES FUND LLC, as a Lender

By: MTP Energy Management LLC, its managing member

By: Magnetar Financial LLC, its sole member

By:   /s/ Michael Turro Name:   Michael Turro Title:   Chief Compliance Officer

MTP ENERGY MASTER FUND LTD, as a Lender

By: MTP Energy Management LLC, its managing member

By: Magnetar Financial LLC, its sole member

By:   /s/ Michael Turro Name:   Michael Turro Title:   Chief Compliance Officer